1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA ALLISON, #179741
     Assistant for the Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700 Fax: 916-498-5710
     Linda_allison@fd.org
5
     Attorneys for Defendant
6    THIEN HICKS
7
8
                               IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                    )   Case No. 2:19-cr-0056-WBS
12                                                )
            Plaintiff,                            )   AMENDED STIPULATION AND
13                                                )   [PROPOSED] ORDER TO SENTENCING AND
                          v.                      )   PRESENTENCE REPORT DATES
14                                                )
     THIEN HICKS,                                 )
15                                                )   Date: October 7, 2019
           Defendant.                             )   Time: 9:00 a.m.
16                                                )   Judge: Hon. William B. Shubb
                                                  )
17
18
            IT IS HEREBY STIPULATED between the parties through their respective counsel,
19
     Assistant United States Attorney QUINN HOCHHALTER and Assistant Federal Defender
20
     LINDA C. ALLISON attorney for THIEN HICKS, that the sentencing hearing currently
21
     scheduled for October 7, 2019, be continued to November 4, 2019 at 9:00 a.m.
22
            The reason for the continuance is that the defense counsel will be out of the country until
23
     October 4, 2019 and will need additional time review the presentence report with her client and
24
     to file her objections to the presentence investigation report.
25
            The new schedule for Presentence report shall be as follows:
26
            Objections to the Presentence report due:              October 7, 2019
27
            Final Presentence report:                              October 14, 2019
28

                                                       -1-
1           Motion to correct the presentence report:             October 21, 2019
2           Reply statement of non-opposition due:                October 28, 2019
3           United State Probation Officer Janice Slusarenko has no objection to the new schedule.
4    DATED: September 12, 2019                             Respectfully submitted,
5                                                          HEATHER WILLIAMS
                                                           Federal Defender
6
                                                           /s/Linda Allison
7                                                          LINDA ALLISON
                                                           Assistant to the Federal Defender
8                                                          Attorneys for Defendant
                                                           THIEN HICKS
9
10   Dated: September 12, 2019                             McGREGOR W. SCOTT
                                                           United States Attorney
11
                                                           /s/ Linda C. Allison for
12                                                         QUINN HOCHHALTER
                                                           Assistant United States Attorney
13
14
                                                 ORDER
15
            The sentencing hearing scheduled for October 7, 2019, is continued to November 4, 2019
16
     at 9:00 a.m. and the presentence report schedule is hereby modified as set above at the request of
17
     the parties and for the reasons stated above.
18
            IT IS SO ORDERED.
19
20   Dated: September 13, 2019
21
22
23
24
25
26
27
28

                                                     -2-
